Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant[X] Filed by a Party other than the Registrant[] Check the appropriate box: [X ] Preliminary Proxy Statement [] Confidential,for use of the Commission only (as permitted by Rule 14a-6(e)(2)) [] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material under Rule 14a-12 TFS CAPITAL INVESTMENT TRUST (Name of Registrant as Specified in Its Charter) (Name of person (s) filing Proxy Statement, if other than the Registrant) Payment of filing fee (check the appropriate box): [X] No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i) (4) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a) (2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filling. 1. Amount Previously Paid: 2.Form, Schedule or Registration Statement No.: 3.Filing Party: 4.Date Filed: TFS Small Cap Fund Special Meeting of Shareholders – , 2010 THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF TRUSTEES The undersigned hereby appoints Larry S. Eiben, John F. Splain and Wade R. Bridge, and each of them, as Proxies with power of substitution and hereby authorizes each of them to represent and to vote as provided on the reverse side, all shares of beneficial interest of the TFS Small Cap Fund which the undersigned is entitled to vote at the special meeting of shareholders to be held on , 2010 or at any adjournment thereof, as fully and with the same force and effect as the undersigned might or could do if personally present. The undersigned acknowledges receipt of the Notice of Special Meeting and Proxy Statement dated , 2010. The votes entitled to be cast by the undersigned, when this proxy is properly executed, will be cast in the manner directed on the reverse side of this proxy card. If this proxy is executed but no instruction is given, the votes entitled to be cast by the undersigned will be cast "FOR" the Proposal.The proxies are hereby authorized to vote in their discretion upon such other matters as may properly come before the meeting or any adjournment or postponement thereof. PLEASE FOLD HERE AND RETURN ENTIRE BALLOT – DO NOT DETACH TFS Small Cap Fund Proxy for Special Meeting of Shareholders — , 2010 Vote by Phone, by Mail or via the Internet! CALL:To vote by phone, call 1--- and provide the 12-digit control number found on the reverse side of this proxy card. LOG-ON: To vote on the Internet go to www..com and enter the 12-digit control number found on the reverse side of this proxy card. MAIL: To vote by mail check the appropriate voting box on the reverse side of this proxy card, sign and date the card and return it in the enclosed postage-paid envelope. Please sign exactly as your name appears on this Proxy.If signing for an estate, trust or corporation, title or capacity should be stated.If the shares are held jointly, both signers should sign. Shareholder sign here Joint Shareholder sign here Date: IT IS IMPORTANT THAT YOU VOTE PROMPTLY.EVERY SHAREHOLDER’S VOTE IS IMPORTANT. TFS Small Cap Fund CONTROL NUMBER WE NEED YOUR VOTE AS SOON AS POSSIBLE. YOUR PROMPT ATTENTION WILL HELP US AVOID THE EXPENSE OF FURTHER SOLICITATION. Please remember to sign and date the reverse side of this proxy card before mailing in your vote. PLEASE FOLD HERE AND RETURN ENTIRE BALLOT – DO NOT DETACH TO VOTE, MARK BOXES BELOW IN BLUE OR BLACK INK AS FOLLOWS.Example: 1. To approve an amendment to the investment advisory agreement between TFS Capital Investment Trust, on behalf of the TFS Small Cap Fund, and TFS Capital LLC that eliminates the performance fee adjustment from the fee structure. FOR AGAINST ABSTAIN □ □ □ TFS
